DETAILED ACTION
Applicants' arguments, filed January 28, 2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected of Group I, claims 1-19, without traverse on August 11, 2020. Claims 6, 15, 20-22 have been cancelled by Applicants without prejudice or disclaimer.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. 



Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the 
Claim 1-5, 7-14, and 16-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. 2016/0151724) in view of Ji (U.S. 2015/0018317). 
Jeong teaches water purification system which inhibits microorganisms and sterilizes bacteria [0022] comprising alumina (Al2O3) nanoparticles having a size of 1-100nm and a concentration of 50-500ppm [0056] to sterilize bacteria and inhibit microorganisms (see whole document, e.g. [0056]). Inhibited microorganisms includes staphylococcus aureus [0091]. 
Ji teaches a biocidal composition comprising tetrakis(hydroxymethyl) phosphonium sulfate (a quaternary phosphonium salt) and its use for control of microorganisms in aqueous and water-containing systems such as industrial process water, oil field functional fluid, wastewater, and ballast water ([0003]-[0007] and claims). The addition of tributyl tetradecyl phosphonium chloride (a quaternary phosphonium salt) to the composition provides a synergistic biocidal effect [0008, 0024]. 
It would have been prima facie obvious to one having ordinary skill in the art formulating the composition of Jeong to include the tetrakis(hydroxymethyl) phosphonium sulfate and tributyl tetradecyl phosphonium chloride taught by Ji in order prima facie obvious. MPEP 2144.06(I). 

Claim 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karaman (U.S. 7,491,337 – provided via IDS dated 6/14/2019) in view of Jeong (U.S. 2016/0151724), the combination further in view of Burns (U.S. 2003/0029812). 
Karaman teaches a method for removing contaminants from water comprising chlorination via addition of sodium hypochlorite at a concentration of 10-20 ppm (col.6, lines 55-64). The method also requires the addition of fine particles of alumina (col.7-9).  Biological contaminants to be treated include E. coli (col.7, lines 57-60). 
Jeong teaches water purification system which inhibits microorganisms and sterilizes bacteria [0022] comprising alumina (Al2O3) nanoparticles having a size of 1-100nm and a concentration of 50-500ppm [0056] to sterilize bacteria and inhibit microorganisms (see whole document, e.g. [0056]). Inhibited microorganisms includes staphylococcus aureus [0091]. 
Burns teaches a method of inhibiting microorganisms by applying a composition comprising a free halogen-generating biocide [0010-0012], a halogen stabilizer [0013], and a quaternary ammonium compound [0014]. The quaternary ammonium compound increases the efficacy of the free halogen-generating biocidal system (Abstract).  The halogen-generating biocide is hypochlorite [0010] or a bromide [0011]-[0012]. 
It would have been prima facie obvious to a person having ordinary skill in the art 


Obviousness Remarks
Applicants argue that the cited references are not analogous art. Applicants argue that one of ordinary skill in the art would not have relied upon the cited references which are focused on the treatment of planktonic bacteria rather than the instantly claimed sessile bacteria and biofilm. Applicants submit that a skilled artisan would not have used disinfectants to treat biofilms based on resistance properties of biofilms toward chemical treatment agents and little or no relationship to organisms grown planktonically. Applicants argue that from a regulatory standpoint, biofilms are treated differently because the antimicrobial agent must actually reach the cell in question to exert a biocidal effect. Bacteria living in a biofilm are in a protected environment due to the various layers of the film, which allow the bacteria to have increased resistance to antibiotics, chemical agents and cleaning compounds. Thus, prior art directed to treating plantonic bacteria would not be beneficial to the remediation of biofilm.  
Examiner disagrees.  Claim 1 is drawn to reducing sessile microbial populations on a surface. Claim 14 includes preventing buildup of a biofilm. Thus, the instant claims do not require to removal of a biofilm having bacterial layers that protect internal bacterial cells as Applicants non-analogousness argument presupposes. Further, the cited reference teach treating bacteria generally rather than specificity to planktonic 

Applicants argue that the currently amended claims exclude the addition of antimicrobial agents based on the consisting of language of the present claims. 
Examiner disagrees. Noting that Applicants argument lacks specificity, Examiner notes that the sodium hypochlorite of Karaman is not excluded from the present claims as the term pH-modifier is interpreted to include sodium hypochlorite.

Applicants argue that the MPEP provides, “the omission of an element and retention of its function is an indicium of nonobviousness.” (MPEP § 2144.04(ID(B) citing In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966) (emphasis in original)). A reference cannot teach, suggest, or provide a motivation to arrive at a claimed invention 
Applicants have not specified any element which the instant claims omit but retain the elements function, so Applicants argument is unpersuasive. 

Applicants argue that the MPEP states “[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” (MPEP § 2143(V) citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) (emphasis added)). The combination of Karaman, Burns, and Jeong, as the Examiner suggests, would render each of the references inoperable. Karaman teaches chlorination through the use of sodium hypochlorite and a positively charged alumina medium. See Karaman, Claim 1 and 2. Burns additionally teaches the use of a halogen-generating biocide. Jeong teaches alumina particles in a solid ceramic filter comprised of silicon dioxide with alumina, or additional nanoparticles. See Jeong, Claim 1. 
Applicants have not specified why combining elements from three microbial-inhibiting methods would render the others inoperable, so Applicants argument is unpersuasive. A skilled artisan would expect that adding microbial-inhibiting components from each of the references would form a composition that inhibits microbes. See MPEP 2144.06. 

Applicants argue that the combination of alumina nanoparticles, as taught in Jeong, with either compositions claimed in Karaman or Burns fails to create the claimed aqueous system which does not incorporate sodium hypochlorite. It would not be obvious to reformulate the solid filtration systems of Karaman and Jeong to a fully aqueous system and to remove an important step, chlorination, as taught in Karaman. Applicants argue that the combination of Burns and Jeong further fails to teach the claimed composition. Again, Burns teaches a halogen-generating biocide. Yet, Applicant has previously amended the independent claims to remove the halogenated compounds from biocides used in combination with the alumina nanoparticles of the composition. Moreover, Applicant has introduced new Claim 22 to close the composition using “consisting of” to further illustrate there are not halogenated compounds used therein. To reformulate the compositions of Burns and Jeong, one would need to completely remove the halogenated compounds of Burns, the crucial ingredient of the taught halogen-generating biocidal composition. As such, the combination of Burns with the alumina particles taught by Jeong would not make the claimed composition obvious to a skilled artisan. Thus, the reformulation of either Karaman or Burns to combine with Jeong would require the omission of an element (chlorination or halogenated compounds), both of which are essential to the purpose of the references. For at least this reason, , there is no prima facie case of obviousness and Applicant respectfully asks the Examiner to withdraw the rejection and place the claims in condition for allowance.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., aqueous system which does not incorporate sodium hypochlorite) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicants previously amended the independent claims to remove halogenated compounds from the group in which the recited “a biocide” is selected from.  Applicants argues that since Karaman teaches chlorination through the use of sodium hypochlorite and alumina, and Burns teaches the use of a halogen-generating biocide, it would not have been obvious to a skilled artisan to combine either of these teachings with the alumina particles of Jeong in order to arrive at the claimed compositions and their methods of use. Moreover, as no hypochlorite is included in the claimed biocides, the Examiner’s obviousness rationale to combine the teachings of Karaman and Jeong with a quaternary ammonium compound is rendered moot. 
Examiner disagreed. It is prima facie obvious to combine art-recognized biocides to form a biocidal composition. MPEP 2144.06(I). Further, a skilled artisan following the teachings of the cited prior art references would be motivated to apply the biocidal composition formed to water or a surface of a water containing vesicle in order to remove microorganisms. The amended claims use the transitional phrase “comprising” with regard to both method steps and the composition. Since comprising is open-ended, Applicants position that the claims exclude non-recited components is unpersuasive. .   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5, 7-14, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 13, 17, 18, 32, 36, 48, 52, 85-87, 92-95 and 97 of copending Application No. 16/251,548 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art following the claims of the reference Application would be motivated to choose from among the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting Remarks
Applicants have presented no arguments against the double patenting rejection, so the rejection is maintained. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612